DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a pressing unit” “biasing unit” in claims 6,9,11, & 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Applicant implicitly teaches the pressing unit (fig 4a, 105) is a clamp.
Applicant teaches the biasing unit is a spring (0041, lines 1-2).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwabe DE 202009008707 in view of Imura JP 2011/02214.

With respect to claim 1, Schwabe teaches a biological information measurement apparatus, comprising:
a detector (fig 4, 3 & 5) (pg. 3, ¶ 11);
a housing (fig 4, G) that contains the detector and includes a surface on which
a measurement target (fig 4, M) is to be placed, and an aperture portion (fig 1, W) through which light illuminating the measurement target placed on the surface and light reflected from the measurement target are to pass; and
a shutter member (fig 4, 10) (abstract, lines 5-7) that can move between a first position (fig 6) of opposing the aperture portion of the housing and a second position (fig 4) of retreating from the first
position of opposing the aperture portion, the shutter member including a white reference surface (fig 4, W),
wherein if the shutter member is at the first position, the detector
performs calibration using the white reference surface (pg. 4, ¶ 3, lines 1-4), and if the shutter member is at the second position (fig 4), the aperture portion and the measurement target oppose each other, 

Schwabe does not teach a spectrometer colorimetrically measures the measurement target.

Imura, in the same field of endeavor as Schwabe of colorimetery (pg. 1, ¶ 2 & pg.5 ¶ 6 Schwabe), teaches a spectrometer (fig 1, 8) held inside of a housing, wherein the spectrometer colorimetrically measures a measurement target (fig 1, 20) (pg. 10, ¶ 3).  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to substitute Imura’s detector for Schwabe’s spectrometer to determine the color of a measurement target.

Claims 2,5,8,9,13, & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwabe DE 202009008707 in view of Imura JP 2011/02214 in further view of Jennifer Crump, “A Simple Microwell Colorimeter for Use in an Introductory Chemistry Lab”, 1994.

With respect to claim 2 according to claim 1, the combination does not teach the shutter member is moved by the measurement target from the first position to the second position.

Crump, in the same field of endeavor as Imura of colorimeters, teaches a measurement target such as a finger may be used to test a photodetector.  Examiner submits the combination’s shutter member is capable of being moved by a finger from a first to second position due to the combination’s pivot lever (fig 4, 13 Imura) which allows the shutter member to be position in front of or away from a measurement region (fig 4-6 Imura).  If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. See MPEP 2114 I. At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to try to move the combination’s shutter member via their finger in order to manually position the shutter member in a first and second position.

With respect to claim 5 according to claim 2, the combination teaches the apparatus wherein the shutter member (fig 1, 10 Imura) is located outside of the housing.

With respect to claim 8 according to claim 2, the combination teaches the apparatus wherein the shutter member (fig 2, 10 Imura) is located inside of the housing.

With respect to claim 9 according to claim 2, the combination teaches the apparatus further comprising a biasing unit (fig 5 & 6, 13 Imura) configured to bias the shutter member toward the first position from the second position.

With respect to claim 13 according to claim 2, the combination teaches the apparatus wherein the shutter member moves between the first position and the second position by rotating about an axis that is approximately orthogonal to the surface (fig 5 Imura).

    PNG
    media_image1.png
    321
    722
    media_image1.png
    Greyscale

With respect to claim 16 according to claim 2, the combination teaches the housing includes a transparent cover “window” (abstract, line 2 Imura) (fig 7 Imura) that covers the aperture portion, and
when the shutter member is at the first position, a shadow-casting region of the shutter member (fig 5,10 Imura) on the surface covers at least the entirety of the transparent cover (fig 3 Imura).

Allowable Subject Matter
 Claims 3,4,6,7,10-12,14, & 15 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims or to include the limitation(s) and any intervening claims into the base claim.  The following is a statement of reasons for the indication of allowable subject matter: 

 As to claim 3, the prior art of record, taken alone or in combination, fails to disclose or render obvious “a guide member that is arranged on the surface of the housing and is configured to come into contact with the measurement target and guide the measurement target to be located at the aperture portion, wherein the guide member moves in a first direction along the surface of the housing”, in combination with the rest of the limitations of claim 3.

 As to claim 6, the prior art of record, taken alone or in combination, fails to disclose or render obvious “a pressing unit configured to press the shutter member located at the first position toward the surface”, in combination with the rest of the limitations of claim 6.

As to claim 15, the prior art of record, taken alone or in combination, fails to disclose or render obvious “the shutter member is at the first position, the surface of the shutter member that opposes the aperture portion or an end surface of a wall portion provided so as to surround the white reference surface, comes into contact with a periphery of the aperture portion of the surface.”, in combination with the rest of the limitations of claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE C SMITH/Examiner, Art Unit 2877